— Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Egitto, J.), dated December 27, 1984, committing him to a secure facility for six months pursuant to CPL 330.20 (1) (b) upon finding that he suffered from a "dangerous mental disorder”.
Order affirmed, without costs or disbursements.
On August 30, 1984, after a nonjury trial, the defendant was found not responsible for the crime of manslaughter in the first degree by reason of a mental disease or defect (CPL *86330.20). Thereafter, the procedures mandated by CPL 330.20 were instituted, and on December 27, 1984, an initial hearing was held to determine the defendant’s then present mental condition (see, CPL 330.20 [6]). Both psychiatrists who examined the defendant pursuant to CPL 330.20 (2) found him to be suffering from a dangerous mental disorder. No evidence was adduced to the contrary.
Initially, it is noted that although the order on appeal has expired and the defendant apparently remains committed pursuant to a subsequent first retention order, the appeal is not moot. The initial commitment order has an effect upon all subsequent proceedings concerning the defendant’s commitment. For instance, where a court finds that a defendant is mentally ill but does not have a dangerous mental disorder, provisions of the Mental Hygiene Law apply "at that stage of the proceedings and at all subsequent proceedings” (CPL 330.20 [7]; cf. People v Flockhart, 96 AD2d 843).
It is clear from the record that the People established by a preponderance of the evidence (People v Escobar, 61 NY2d 431) that the defendant suffered from a dangerous mental disorder which required his commitment to a secure facility. Thompson, J. P., Rubin, Fiber and Spatt, JJ., concur.